Citation Nr: 1105564	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 20 percent rating for left lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran testified at a Board hearing held in 
November 2010 in Nashville, Tennessee.

The record shows that the Veteran's notice of disagreement with 
the January 2009 rating action was limited to the propriety of 
the reduction; he did not suggest that his left leg disorder 
warranted a rating higher than 20 percent.  His VA Form 9 also 
did not indicate that he intended to pursue an increased rating 
claim concerning the left leg radiculopathy.  The Board will 
accordingly only address the propriety of the reduction.  If the 
Veteran wishes to file an increased rating claim with respect to 
the left leg disorder, he should so notify the RO.

At the November 2010 Board personal hearing, the Veteran raised a 
claim of entitlement to special monthly compensation based on 
housebound status.  This matter is referred to the RO for 
appropriate action.

At the hearing, the Veteran also implied that he was now 
unemployable at least in part due to his service-connected left 
leg disability.  Although a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) is generally considered part and 
parcel of an increased rating claim when raised in that context, 
see Rice v. Shinseki, 22 Vet. App. 447 (2009), the instant appeal 
does not involve an increased rating claim.  See generally, 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The Board 
accordingly finds that a TDIU claim is not currently before the 
Board, and will instead refer that issue to the RO for 
appropriate action. 



FINDING OF FACT

Evidence establishing material improvement in the Veteran's left 
leg radiculopathy was not of record at the time of the January 
2009 rating decision reducing from 20 percent to 10 percent the 
rating assigned the disability.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for left leg 
radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344, 4.124a, Diagnostic Code 8620 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the veteran in his 
appeal; however, given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2010) and Schafrath 
v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence of 
record pertaining to the history of the Veteran's service-
connected left leg radiculopathy.  The Board finds that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings pertaining 
to this disability.

Briefly, as was noted in the Introduction, the Veteran's service 
ended in April 1977.   In May 1977, service connection was 
granted for low back disability with symptoms including 
hyperalgesia.   In February 2004, the Veteran requested service 
connection for bilateral leg problems including pain, burning and 
tingling radiating from his lower back.  In a June 2004 rating 
action, service connection was granted for left lower extremity 
radiculopathy as secondary to the service-connected lower back 
disorder.  The disorder was evaluated as 20 percent disabling, 
effective February 11, 2004.  The 20 percent evaluation was based 
on the report of a March 2004 VA examination showing severe lower 
back pain radiating into the left lower extremity starting with 
lumbar flexion at 40 degrees.  Examination of the Veteran 
demonstrated decreased deep tendon reflexes and an area of 
numbness on the leg.  The Veteran reported that he was unable to 
work on a daily basis, and that he experienced flare ups.

VA and private treatment records at the time for 2003 and 2004 
documented treatment for lower back radiculopathy, with decreased 
range of motion and 4/5 strength, but normal deep tendon 
reflexes.

In April 2008, the Veteran requested an increased rating, 
contending that his left leg, among other disorders, impacted on 
his activities, and impaired his ability to work and perform 
chores.

VA treatment records for 2007 through 2008 obtained by the RO 
document that the Veteran denied radicular symptoms, or lower 
extremity sensory disturbances or weakness.  Physical examination 
showed that his deep tendon reflexes were normal, with no motor 
or sensory abnormalities.

The Veteran attended a VA examination in July 2008.  The 
examination did not include electrodiagnostic studies, and did 
not include a review of the claims files.  The Veteran reported 
losing six weeks of work over the prior year.  He reported left 
leg pain and weakness which had resulted in the assignment of 
different duties at work, with mild to severe impact on several 
activities of daily living.  He reported experiencing flare ups.  
Physical examination showed that his deep tendon reflexes were 
2+.  There was no atrophy.  His gait was abnormal, in that he 
exhibited poor propulsion.  He had 4/5 strength.  Sensation was 
normal.  Forward flexion of the thoracolumbar spine was to 60 
degrees, with pain throughout motion.  

In August 2008, the RO proposed to reduce the assigned evaluation 
to 10 percent, based on the VA treatment records documenting the 
Veteran's denial of any radicular symptoms or weakness, and the 
clinical findings of no motor or sensory abnormalities.  The 
proposal was also based on the July 2008 VA examination, although 
the precise findings relied upon were not explained in the 
proposed action.

The Veteran initially requested a predetermination hearing, but 
in December 2008 withdrew that request, instead asking that VA 
obtain updated VA treatment records.

Additional VA treatment records for October 2008 through December 
2008 were thereafter obtained, and indicated that in October 
2008, the Veteran had stopped working and required treatment for 
sepsis related to a lung disorder.  During that time he reported 
a burning sensation in his legs.  He was issued oxygen and a 
wheelchair.  December 2008 entries noted that he was unable to 
ambulate long distances because of the lower back problem.

In a January 2009 rating decision, the RO reduced the evaluation 
assigned the left lower extremity radiculopathy to 10 percent, 
effective April 1, 2009.  The RO explained that the evidence did 
not show severe incomplete paralysis of foot movements.  The 
rating action further noted that the difficulty in ambulating 
shown in the treatment records was attributed to lung and heart 
problems, and not to radiculopathy.

Thereafter, additional VA treatment records through August 2009 
were obtained, which show that in January 2009, he was noted to 
be able to walk with a cane, but show that in February 2009, he 
reported radicular symptoms in his legs.  Deep tendon reflexes 
were normal, and no motor or sensory abnormalities were present.

At the November 2010 Board personal hearing, the Veteran 
testified that the left lower leg disability had become 
progressively worse, and had not improved.  He indicated that he 
was unable to work.  His spouse testified that his left leg will 
give way and cause a fall.  The Veteran testified that he 
required a wheelchair or walker to ambulate, and experienced 
periodic swelling in the leg, as well as occasional numbness and 
tingling.  His spouse testified that his circulation appeared 
impaired. 

The Veteran's left leg radiculopathy is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.  Under that code, mild paralysis 
of the sciatic nerve warrants a 10 percent evaluation, and 
moderate paralysis warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.

The Board initially notes that the RO complied with the notice 
requirements of 38 C.F.R. § 3.105(e) in reducing the evaluation 
assigned the left leg radiculopathy.

As to whether the evidential requirements for reducing the 
evaluation have been met, the Board first notes that, although 
the RO determined in a January 2009 rating action that the 
assigned evaluation would be reduced, the effective date of the 
reduction was in April 2009; therefore, the 20 percent rating is 
considered to have been in effect from February 2004 to April 
2009.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  As the 
rating consequently was in effect for a period in excess of five 
years, 38 C.F.R. § 3.344, regarding stabilization of disability 
ratings, is for application.  Pursuant to 38 C.F.R. § 3.344, the 
20 percent rating may not be reduced absent a showing of material 
improvement, for which the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.

Although the July 2008 VA examiner noted that deep tendon 
reflexes were normal, the Board points out that his reflexes were 
also considered normal by treating clinicians at the time the 20 
percent rating was assigned.  The showing of normal reflexes at 
the most recent examination does not demonstrate improvement in 
the underlying disorder.  The July 2008 examination notably 
demonstrated that the Veteran still exhibited weakness in the 
extremity, and while the Veteran was able to forward flex his 
spine somewhat further than at the March 2004 examination, he 
exhibited pain throughout the motion.  In short, the July 2008 
examination did not demonstrate that the Veteran's left leg 
disorder had improved, when compared to the symptoms and findings 
noted at the March 2004 VA examination and contemporaneous 
treatment records.

Even assuming that the examination demonstrated material 
improvement, the rating assigned the disability may not be 
reduced unless the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  Other than the examination report, the only other medical 
evidence consists of VA treatment records.  Those treatment 
records generally show that he denied any radiating pain or motor 
or sensory impairment, but do show occasional complaints of 
burning in the leg and weakness.  Given that the evidence is 
somewhat conflicting as to whether any material improvement has 
actually been maintained, the Board finds that the criteria for 
reducing the evaluation for the left leg disorder were not met at 
the time of the reduction.

As material improvement has not been demonstrated, the rating 
reduction was void ab initio.  As the evidence of record does not 
establish material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life under 38 C.F.R. 
§ 3.344, the 20 percent rating is restored, effective from the 
date of the reduction.  This is a full grant of the benefit 
sought on appeal.


ORDER

The 20 percent rating for left leg radiculopathy is restored, 
effective the date of the reduction. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


